Citation Nr: 0840859	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-14 999	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD). 

2. Entitlement to service connection for a psychiatric 
disorder other than PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1979 to May 1980. 

This matter is before the Board of Veterans Appeals' (Board) 
on appeal of a rating decision in November 2005. 

In July 2007, the veteran appeared at a hearing before a 
Decision Review Officer.  In August 2008, the veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  Transcripts of the hearings are in the record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1. In a rating decision in November 2002, the RO denied 
service connection for PTSD; after the appellant was notified 
of the adverse determination and of her procedural and 
appellate rights, she did not perfect an appeal of the 
adverse determination.

2. The additional evidence presented since the rating 
decision by the RO in November 2002 raises a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.  

3. The veteran did not engage in combat and there is no 
credible supporting evidence, including the service records 
or from other sources other than the service records, that 
the claimed military sexual assault occurred to support the 
diagnosis of post-traumatic stress disorder. 

4. A psychiatric disorder, variously diagnosed other than 
PTSD, was not affirmatively shown to have been present 
coincident with service; a psychosis was not manifested to a 
compensable degree within one year from the date of 
separation from service; and any currently diagnosed 
psychiatric disorder, other than PTSD, first diagnosed after 
service beyond the one-year presumptive period for a 
psychosis as a chronic disease, is unrelated to an injury, 
disease, or event of service origin. 

5. A personality disorder is not a disability for the purpose 
of VA disability compensation.


CONCLUSIONS OF LAW

1. The rating decision in November 2002 by the RO, denying 
the claim of service connection PTSD, became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 
(2008).

2. The additional evidence presented since the rating 
decision in November 2002 is new and material, and the claim 
of service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §3.156 
(2008).

3. Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1131, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

4. A psychiatric disorder, variously diagnosed other than 
PTSD, was not incurred in or aggravated by service; and 
service connection for a psychosis as a chronic disease may 
not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1131, 1137 (West 2002): 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

5. A personality disorder is not a disease or injury for 
which VA disability compensation is payable.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2005 and in May 2006 and in the 
statement of the case in March 2007.  The veteran was 
notified that new and material evidence was needed to reopen 
the claim of service connection for PTSD, namely, evidence, 
which was not cumulative or redundant of evidence previously 
considered.  The veteran was notified of the evidence needed 
to substantiate underlying claim of service connection for 
PTSD associated with personal assault to include sexual 
trauma. The veteran was notified that evidence from sources 
other than her service records may corroborate her account of 
the in-service personal assault.  The notice included a PTSD 
questionnaire for personnel assault.  The veteran was 
informed that she should provide a complete detailed 
description of any in-service traumatic event to include the 
names of those involved, dates, and places during which the 
incidents occurred.

The notice included the type of evidence needed to support 
any claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  

The veteran was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency such as private medical records or with her 
authorization VA would obtain any such records on her behalf.  
The notice included the provisions for the effective date of 
a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in June 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO has obtained service records, VA 
records, and private medical records. The veteran was 
afforded a VA examination. McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the current claims is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In a rating decision in November 2002, the RO denied service 
connection for PTSD on grounds that PTSD was not currently 
shown.  

After the veteran was notified of the adverse determination 
and of her procedural and appellate rights, she did not 
perfect an appeal of the adverse determination and by 
operation of law the rating decision by the RO became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision 
consisted of service treatment records, VA treatment records 
and private medical records.

The service treatment records show that in April 1980 the 
veteran complained that she was being sexually harassed at 
work, but a medical officer found that no further psychiatric 
examination was needed.  Later in April 1980, the veteran was 
psychiatrically evaluated for a pending a summary court 
martial for unauthorized absence for 10 days, disrespect 
toward senior petty officers, absence from her appointed 
place of duty, and disobeying an order.  The diagnoses were 
adjustment disorder and a personality disorder.  The 
appellant was subsequently administrative discharge from 
service because of a personality disorder.  There was no 
other diagnosis of a psychiatric disorder. 

After service, the veteran filed her original claim of 
service connection for a mental disorder in December 2000.  
In support of her claim, she stated that when she joined the 
Navy her two daughters were in the temporary custody of 
grandparents and when the custody was changed to full custody 
the Navy did not assist her in the ensuing custody fight, 
which lead to her mental illness.  In February 2002, in 
support of her claim, the veteran stated that she did not 
report the traumatic event to military officials, but she 
thought that there was a report made in 1980 at the NARMC 
Branch Clinic in Gulfport, Mississippi.  In August 2002, a 
custodian of Federal records reported that no records were 
found after a search for mental health and clinical records 
from Gulfport, Mississippi.

VA records in January 2001 documented major depressive 
disorder by history. In February 2001, the assessments 
included anxiety, depression, and schizophrenia.  Later in 
February 2001, included hospitalization in 1998 for 
depression and one other hospitalization 25 years earlier, 
and the assessment was bipolar disorder. 

Private medical records from September 2001 to August 2002 
document diagnoses of bipolar disorder, panic disorder, and 
borderline personality disorder.

VA records from June 2002 to December 2004 show that the 
veteran was on medication for bipolar disorder. 

Application to Reopen

In May 2005, the veteran applied to reopen the claim of 
service connection for PTSD, alleging sexual assault and 
sexual harassment while stationed in Gulfport Mississippi. 

Although the prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented. 
38 U.S.C.A. § 5108. 

The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied 
claim. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

As the claim to reopen was filed after August 2001, the 
current regulatory definition of new and material evidence 
applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence shows that in January 1984, the 
veteran was hospitalized by VA for a rash and the diagnoses 
included a history of functional disorder.  History also 
included the diagnosis of psychological factors affecting her 
physical condition in September 1983.  In January 2001 the 
veteran sought treatment at a VA mental health clinic.  
History included treatment of mental illness for about 15 
years and that she had a problem with depression.  According 
to the veteran when she entered the Navy her children were in 
the temporary custody of her in-laws, she then divorced her 
husband, and her in-laws then gained permanent custody, which 
was upsetting to her.  The assessment was major depression. 

In February 2005, the screening test for PTSD by VA was 
positive.  In March 2005, the veteran stated that she has 
been depressed since she was a teen.  She referred to the 
lost of custody of her children to her in-laws during 
service.  According to the veteran her psychiatric problems 
dated to her marriage as a teenager, her husband was abusive, 
she had two children, she joined the Navy to get an education 
and benefits, and shortly after she started basic training 
her in-laws won custody of her children.  She related that 
she then sought medical treatment during service and she was 
given drugs, including illegal drugs, and she believed that 
she was sexually abused by military providers while drugged.  
The assessment was bipolar disorder versus major depression 
with possible psychotic features in the past and a 
personality disorder.  In May 2005, the assessment was 
bipolar disorder and personality disorder. In August 2005, 
she stated that she was drugged and sexually molested during 
service.  The assessments were bipolar disorder and PTSD.

In June 2005, in support of her claim, the veteran stated 
that while in the Navy she was given a drug and she believed 
that she was sexually assaulted.  

On VA examination in April 2006, the veteran was evaluated to 
determine whether she had PTSD due to her alleged sexual 
assault during service.  After a review of the record, the 
examiner noted the following: the veteran lost custody of her 
children during service, she alleged that she was given 
Dilaudid and she believed that she was sexually assaulted 
during, and she was administratively discharged from service 
because of a personality disorder.  The examiner also noted 
the one entry about sexual harassment during service, but the 
examiner found no suggestion of drug-induced sexual abuse as 
described by the veteran.  The diagnosis was bipolar 
disorder.  The examiner reported that the veteran's 
symptomatology did not meet the criteria for PTSD and that 
the bipolar disorder was unrelated to service. 

On VA hospitalization in January 2007, the diagnoses were 
major depressive disorder, PTSD, and personality disorder.  
She felt that the trauma she suffered in the Navy was not 
properly addressed.

On private psychiatric evaluation in April 2007, the veteran 
stated that she was drugged and sexually assaulted while in 
the Navy.  The diagnoses were PTSD and bipolar disorder. 

In a statement in February 2008, the veteran's daughter 
stated that her mother spoke about what occurred during 
service. 

In July 2007 and in August 2008, the veteran testified that 
she was drugged and molested during service.  She stated that 
she did not mention the incident to the authorities.  She 
stated that she was harassed often during service, but she 
did not seek treatment. 



Analysis

As the additional evidence documents a diagnosis of PTSD, the 
evidence is new and material because it relates to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of PTSD, the absence of which was the basis for 
the prior denial of the claim, and raises a reasonable 
possibility of substantiating the claim.  For this reason, 
the claim of service connection for PTSD is reopened and the 
claim will be reviewed based on all the evidence of record as 
did the RO.

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Where a veteran served continuously for ninety (90) days or 
more and a psychosis become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 

Continuity of symptomatology after discharge is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned. 38 C.F.R. § 3.303(b).

A personality disorder is not a disease or injury for which 
service connection can be granted.  38 C.F.R. § 3.303(c).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  
38 C.F.R. § 3.304(f).  

If a claim of PTSD is based on an in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f). 



Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f).  Patton v. 
West, 12 Vet. App. 272 (1999).

PTSD 

While the service treatment records show that the veteran 
complained of being sexually harassed at work and she faced 
disciplinary action, PTSD was not affirmatively shown to be 
present during service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).

To the extent that the veteran declares that she has post- 
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
and testimony as  competent evidence that she has post-
traumatic stress disorder related to service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Although there is competent medical evidence of a diagnosis 
of post-traumatic stress disorder by VA and by a private 
physician, this does not end the inquiry because in order to 
establish service connection for PTSD under 38 C.F.R. 
§ 3.304(f), there must be credible supporting evidence of the 
occurrence of the in-service stressor to support the 
diagnosis and medical evidence to link the in-service 
stressor to the current diagnosis.  38 C.F.R. § 3.304(f). 

Where as here, the veteran did not engage in combat, the 
record must contain "credible supporting evidence" that the 
non-combat stressor actually occurred, and the veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed in-service stressor and her testimony must be 
corroborated by credible supporting evidence.  

In a personal assault case, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  And evidence of behavioral changes may be 
interpreted by a clinician in determining whether a personal 
assault occurred in establishing a medical diagnosis.  38 
C.F.R. § 3.304(f)(3). 

The veteran testified that she was sexually assaulted in 
service, but she did not tell authorities.  For this reason, 
there is no evidence to obtain contemporaneous with service 
or before 2005 from sources other than service records to 
corroborate the in-service assault.  

Although the veteran complained of sexual harassment and she 
had disciplinary problems during service, on VA examination 
in April 2006, the veteran was evaluated to determine whether 
she had PTSD due to her alleged sexual assault during 
service.  After a review of the record, the examiner noted 
the following: the veteran lost custody of her children 
during service, she alleged that she was given Dilaudid and 
she believed that she was sexually assaulted during, and she 
was administratively discharged from service because of a 
personality disorder.  The examiner also noted the one entry 
about sexual harassment during service, but the examiner 
found no suggestion of drug-induced sexual abuse as described 
by the veteran.  Considering the behavioral changes in 
establishing a medical diagnosis, the VA examiner reported 
that the veteran's symptomatology did not meet the criteria 
for PTSD.  This evidence opposes, rather than supports, the 
claim. 

As the veteran's statements and testimony alone can not 
establish the occurrence of the in-service stressor, and as 
the record does not contain credible supporting evidence from 
any other source of the in-service stressor, the Board 
rejects the current diagnosis of post-traumatic stress 
disorder based on the alleged military sexual trauma.  For 
these reasons, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

A Psychiatric Disorder other than PTSD

The service treatment records show that on psychiatric 
evaluation the diagnoses were adjustment disorder and a 
personality disorder, and the veteran was subsequently 
administrative discharge from service because of a 
personality disorder.  There was no other diagnosis of a 
psychiatric disorder. 

As for adjustment disorder, the service treatment records 
lack the documentation of the combination of manifestations 
sufficient to identify a chronic disorder and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the claim 
under 38 C.F.R. § 3.303(b).  

After service, VA and private records documented 
psychological factors affecting physical condition by history 
(January 1984); major depression with a 15-year history 
(January 2001); anxiety, depression, and schizophrenia 
(February 2001); bipolar disorder (February 2001); bipolar 
disorder, panic disorder, borderline personality disorder 
(September 2001 to August 2002); bipolar disorder and 
personality disorder (2005); bipolar disorder (VA examination 
in April 2006); major depressive disorder and personality 
disorder (VA hospitalization in January 2007); bipolar 
disorder (April 2007).  

The documentation of schizophrenia in February 2001 is well 
beyond the one-year presumptive period following separation 
from service in 1980 for schizophrenia a form of a psychosis 
as a chronic disease under 38 U.S.C.A. § 1137 and 38 C.F.R. 
§§ 3.307 and 3.309.  

Also the absence of medical evidence of continuity of 
symptoms of adjustment disorder from 1980 and currently is 
persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  For this reason, service connection for 
adjustment disorder based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is not established.

As for a personality disorder, documented in service and 
currently, by law a personality disorder is not a disease or 
injury for which VA disability compensation is payable.  38 
C.F.R. § 3.303(c).

As for psychological factors affecting physical condition, 
major depressive disorder anxiety, schizophrenia, and bipolar 
disorder, none was affirmatively shown to be present during 
service.  

On whether service connection may be granted on the basis on 
the initial diagnosis after service, considering all the 
evidence, including that pertinent to service under 38 C.F.R. 
§ 3.303(d), none of the psychiatric disorders is a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence of such 
a disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation). 

As the diagnosis of a psychiatric disorder is not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For this reason, the Board rejects the 
veteran's statements and testimony that any current 
psychiatric disorder other than PTSD had onset during service 
or is related to an event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the questions of medical diagnoses and of medical 
causation, the evidence of record opposes the claim as the VA 
examiner expressed the opinion that bipolar disorder was 
unrelated to service.  And there is no competent medical 
evidence that links any of the other diagnoses, psychological 
factors affecting physical condition, major depressive 
disorder, anxiety, and schizophrenia to an injury, disease, 
or event of service origin. 

As the Board may consider only independent medical evidence 
to support its findings on the questions of medical 
diagnoses, not capable of lay observation, or of medical 
causation, and as there no such evidence favorable to the 
claim, the Board finds that service connection for any 
current psychiatric disorder other than PTSD under 38 C.F.R. 
§ 3.303(d) is not established. 

As the preponderance of the evidence is against the claims of 
service connection, the benefit-of-the-doubt standard of 
proof does not apply. 
38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been presented, the claim of 
service connection for PTSD is reopened and to this extent 
only the appeal is granted. 

On the merits of the claim, service connection for PTSD is 
denied.  

Service connection for a psychiatric disorder other than PTSD 
is denied. 



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


